FILED
                           NOT FOR PUBLICATION
                                                                            MAR 10 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL ALVES,                                   No.   21-55476

              Plaintiff-Appellant,               D.C. No.
                                                 2:16-cv-09136-RGK-JEM
 v.

HEWLETT-PACKARD                                  MEMORANDUM*
COMPREHENSIVE WELFARE
BENEFITS PLAN; HEWLETT-
PACKARD ENTERPRISE COMPANY,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted March 7, 2022**
                               Pasadena, California

Before: IKUTA, LEE, and FORREST, Circuit Judges.

      Michael Alves appeals the district court’s ruling that Sedgwick Claims

Management Services, Inc. (“Sedgwick”), the ERISA plan administrator of the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hewlett-Packard Comprehensive Welfare Benefits Plan (the “Plan”), did not abuse

its discretion in denying Alves’s long-term disability benefits.1 We review the

district court’s decision de novo. See Gabriel v. Alaska Elec. Pension Fund, 773

F.3d 945, 953 (9th Cir. 2014).

      Sedgwick did not abuse its discretion in concluding that Alves was not

“Totally Disabled” as defined in the Plan because Alves’s medical record did not

show that he was “unable to perform the material and essential duties of his Own

Occupation” or “unable to perform any occupation for which he is or may become

qualified” over the relevant time periods. Sedgwick reasonably construed the

Plan’s language and provided a detailed explanation for its determination. See

Williby v. Aetna Life Ins. Co., 867 F.3d 1129, 1138 (9th Cir. 2017). Moreover,

Sedgwick’s decision was supported by substantial evidence, including multiple

persuasive medical opinions from Drs. Taj Jiva, Rizwan Karatela, Heidi Connolly,

Stephen Broomes, Brian Strizik, and Frank Polanco, concluding that Alves was not

functionally impaired in a manner that would prevent him from performing his

sedentary occupation. See Boyd v. Bert Bell/Pete Rozelle NFL Players Ret. Plan,

410 F.3d 1173, 1179 (9th Cir. 2005). We reject Alves’s argument that Sedgwick’s



      1
        It is undisputed that the Plan grants the administrator discretionary
authority.
                                           2
decision is undercut by Dr. Stephen Broomes’s conclusion that Alves was limited

to sitting continuously for 30 minutes per hour, or by Dr. Maryam Balouch’s

conclusion that Alves needed to elevate his legs. Neither of these diagnoses would

preclude Alves from performing sedentary work.

      Nor did Sedgwick abuse its discretion by failing to consider the disability

determination issued by the Social Security Administration (“SSA”). Sedgwick

reasonably explained that the Plan applied a different definition of disability than

did the SSA. Specifically, the SSA was directed by its Medical-Vocational

Guidelines to find Alves disabled, regardless of whether Alves had the residual

functional capacity to perform “the full range of sedentary work.” Therefore,

Sedgwick did not abuse its discretion by reaching a different conclusion than that

reached by the SSA. Alves also argues that Sedgwick abused its discretion by

failing to compare and contrast the medical evidence it relied on with that relied on

by the SSA. However, Sedgwick was not required to perform such an analysis,

given that it relied on other medical evidence in the record, evaluated the SSA’s

contrary conclusion, and gave a reasonable explanation for not adopting it. See

Montour v. Hartford Life & Acc. Ins. Co., 588 F.3d 623, 635 (9th Cir. 2009).

      Alves’s other challenges to Sedgwick’s conclusion also fail. Contrary to

Alves’s assertions, Sedgwick considered and discussed Alves’s leg edema and


                                           3
stress conditions in its denial letter. Nor did Sedgwick err in hiring specialists to

focus on their areas of specialty in reviewing Alves’s condition, especially since

one of Sedgwick’s reviewing doctors thoroughly evaluated Alves’s medical record

from a cumulative, “whole-body” perspective and concluded Alves was not

disabled.

      AFFIRMED.




                                           4